                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


GLADYS KNIGHT                                  )
      Plaintiff,                               )
                                               )
v.                                             )       JUDGMENT
                                               )
                                               )       No. 5:19-CV-127-FL
                                               )
ANDREW SAUL                                    )
Commissioner of Social Security                )
                     Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to which objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 12, 2020, and for the reasons set forth more specifically therein, that plaintiff’s motion for
judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted.

This Judgment Filed and Entered on February 12, 2020, and Copies To:
Jonathan Howell Winstead (via CM/ECF Notice of Electronic Filing)
Jamie D.C. Dixon (via CM/ECF Notice of Electronic Filing)


February 12, 2020                              PETER A. MOORE, JR. CLERK
                                                 /s/ Sandra K. Collins
                                               (By) Sandra K. Collins, Deputy Clerk
